Case 19-11644-amc        Doc 10     Filed 03/19/19 Entered 03/19/19 11:19:28             Desc Main
                                    Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

IN RE                                                 :       Chapter 11
                                                      :
                                                      :
CHERRY BROS., LLC.                                    :
                                                      :
                               Debtor.                :       Bankruptcy No.: 19-11644 (AMC)


               ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

        PLEASE TAKE NOTICE that pursuant to Federal Bankruptcy Rules 2002 and 9010, the

undersigned hereby appears in the above captioned matter on behalf of the United States trustee

for Region 3, and demands that all notices, motions, etc., given or required to be given in this

case, and that all papers, etc., served in this case, be given to and served upon the following:

                              Kevin P. Callahan, Trial Attorney
                               Office of the United States trustee
                                833 Chestnut Street, Suite 500
                                    Philadelphia, PA 19107
                             E-Mail: Kevin.P.Callahan@usdoj.gov
                                      Tel: (215) 597-4411
                                      Fax: (215) 597-5795


        DATED this 19th day of March, 2019.


                                                      ANDREW R. VARA
                                                      Acting United States trustee, Region 3


                                              By:     ___/s/ Kevin P. Callahan_________
                                                      Kevin P. Callahan, Trial Attorney
                                                      Office of the United States Trustee
                                                      833 Chestnut Street, Suite 500
                                                      Philadelphia, PA 19107
                                                      Tel: 215-597-4411
